Citation Nr: 0902461	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-22 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

2.  Entitlement to an increased initial evaluation for 
residuals of a penetrating injury to the left ankle, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel









INTRODUCTION

The veteran had active service from April 1968 until April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2006 and August 2006 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

On his July 2007 Substantive Appeal (Form VA-9) the veteran 
requested a video hearing before a Member of the Board in 
connection with his claim.  In December 2008, the veteran was 
notified that his hearing was scheduled for January 6, 2009. 
The record reflects that in December 2008, the veteran 
cancelled his hearing.  There are no other hearing requests 
of record, so the Board deems his request for a hearing 
withdrawn. See 38 C.F.R. § 20.704(e) (2008).

The issue of entitlement to an increased initial evaluation 
for residuals of a left ankle injury is being remanded and is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The schedular criteria for a 70 percent disability rating for 
service-connected PTSD have been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in July 2006, January 2007 and May 
2008 that fully addressed all notice elements.  Indeed, as 
this is an appeal arising from a grant of service connection, 
the notice that was provided before service connection was 
granted was legally sufficient and VA's duty to notify the 
veteran in this case has been satisfied. See Hartman v. 
Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007)  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and the 
reports of VA examinations.  The veteran submitted lay 
statements in support of his claim.  The Board has considered 
whether further development and notice under the Veterans 
Claims Assistance Act of 2000 or other law should be 
undertaken.  However, given the results favorable to the 
veteran, further development under the VCAA or other law 
would not result in a more favorable result for the veteran, 
or be of assistance to this inquiry.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim the veteran seeks an 
increased initial evaluation for PTSD.  The RO granted 
service connection for PTSD in an August 2006 rating 
decision.  At that time a 30 percent evaluation was assigned 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 
subsequent September 2008 rating decision granted an 
increased 50 percent evaluation.  Applicable law mandates 
that when an appellant seeks an increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See A.B. v. Brown, 6 Vet. App. 35 
(1993).  As such, the veteran's claim for an increased 
evaluation remains in appeal.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

As noted, the veteran's PTSD was evaluated under Diagnostic 
Code 9411.  Regulations pertaining to the criteria for 
evaluating psychiatric disorders, including PTSD, provide for 
a 50 percent rating when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A higher 70 percent evaluation will be assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 31-40 denotes some impairment in reality testing 
or communication (e.g., speech is at times illogical, obscure 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  A score of 
41-50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994.

The veteran underwent a VA examination in June 2006.  The 
examiner reviewed the claims file and considered the 
veteran's complaints.  Significantly, the veteran complained 
of weekly nightmares, avoidance of weapons, markedly 
increased startle response and avoidance of war-related 
activities. Mental status examination reflected he had 
adequate grooming and although he was markedly anxious he was 
able to maintain good eye contact.  There was tearfulness and 
increased agitation when discussing Vietnam.  He described a 
chronically depressed mood and demonstrated a restricted 
affect. There was no evidence of psychosis, although there 
was evidence of dissociative flashback.  He denied suicidal 
ideation and violent ideation.  He denied panic attacks or 
compulsive behavior.  Frequent sleep disturbance contributed 
to the veteran's daytime irritability.  Speech was mildly 
pressured but was relevant and coherent.  He was easily 
irritated and the examiner noted some remote history of 
physical aggression.  Insight and judgment were evaluated as 
fair to good.  The diagnosis was PTSD, post-Vietnam combat, 
moderate and the GAF was 48.  The examiner explained the 
veteran had PTSD to a moderate degree.  While the veteran 
drank alcohol somewhat in excess the examiner did not believe 
this contributed to the diagnosis at that time.  The examiner 
indicated the veteran was able to maintain employment and 
social relationships over the years, however, noted the 
current marriage and job functioning were strained.  

A February 2007 VA outpatient treatment record reflected the 
veteran appeared jittery throughout the interview.  The 
examiner considered the veteran's complaints of nightmares, 
flashbacks, startle response, paranoia feeling uncomfortable 
around people, heavy drinking, avoidant behavior and feelings 
of guilt.  The examiner noted the veteran had been married 3 
times, divorced twice.  Energy and concentration were poor.  
He had crying spells 2-3 times weekly.  The veteran denied 
mania and hallucination and denied suicidal and homicidal 
ideation.  Mental status examination reflected he was alert 
and oriented in all spheres.  Grooming and hygiene were fair.  
Mood was described as anxious and affect was congruent.  The 
veteran denied auditory and visual hallucination.  He 
demonstrated paranoia and looked back to see if someone was 
following him.  He denied delusions.  He reported nightmares 
and flashbacks of Vietnam.  Speech had a fair rate and tone 
and was described as goal-oriented.  Eye contact and memory 
were fair.  Insight and judgment were poor.  A GAF of 45 was 
assigned. 

An April 2007 VA outpatient treatment record reflected 
complaints of depression, increased drinking, history of 
anxiety, including stomach problems, nervousness, distrust of 
crowds, stormy relationships, lifelong guilt and depressed 
mood.  He became tearful when discussing wartime experiences 
and described nightmares.  Mental status examination 
reflected the veteran was alert and oriented.  He appeared 
with good grooming and hygiene.  He was slightly anxious and 
guarded.  He had fair eye contact and noted hypervigilance.  
Speech was clear and coherent.  Affect was restricted.  Mood 
was described as depressed.  Thought process was nihilistic 
with expressed hopelessness and the content perseverates on 
guilt from the war.  Perceptions reflected no looseness of 
association of flight of ideas.  Insight and judgment were 
fair.  A GAF of 45 was assigned.  The physician indicated the 
veteran denied active suicidal homicidal ideation, depressed 
mood or problems with his job or marriage.  

A March 2008 VA outpatient treatment record reflected the 
veteran complained of difficulty sleeping, nightmares and 
increased nervousness after a fight with his stepson 2 years 
prior to the visit.  He described nervousness after hearing 
gunshot form hunters.  He reported episodes of domestic 
violence with all three of his wives and indicated he had 
physical altercations with male family members.  He described 
friendly relationship with coworkers but did not socialize 
with anyone after work, including relatives.  Mental status 
examination reflected he was alert and attentive and oriented 
in all spheres. He was cooperative and reasonable.  Speech 
was of normal rate and rhythm and language was intact.  Mood 
was euthymic and affect had a wide range.  He indicated 
perceptual disturbance as he sometimes saw Vietnamese in the 
trees during summer months.  Thought process was normal and 
coherent.  There was no unusual thought content.  There was 
no suicidal or violent ideation.  Insight was limited.  
Judgment was good and memory was intact.  The veteran's fund 
of knowledge was average.  The physician indicated the 
veteran had chronic alcohol dependence and antisocial traits 
and features suggestive of PTSD which were complicated by 
alcohol induced mood disorder.  The GAF was 50. 

The veteran underwent a VA examination in July 2008.  The 
examiner reviewed the claims file and considered the 
veteran's complaints.  Of significance, the veteran described 
extreme anxiety, nightmares, an exacerbated tendency toward 
nervousness, a history of violence, trouble completing tasks 
at work and trouble in his marriage.  Objective findings 
reflected the veteran was alert and oriented in all spheres.  
He was adequately groomed and casually, but grossly 
appropriately dressed.  Affect was initially unusual but 
during the course of the examination affect became more 
grossly appropriate to the situation and was within normal 
limits.  Mood was mildly to moderately depressed.  Speech was 
generally normal in production, volume, content and clarity.  
There were no delusions or hallucinations.  The veteran 
denied current suicidal or homicidal ideation but reported he 
wished he were dead and indicated he thought about suicide 
but would not act on it.  He described some episodes of 
violence, including violent fights with all three wives.  He 
also acted violently to stepson.  The veteran denied violence 
for the past two years.  

The examiner indicated the veteran had a full range of PTSD 
symptoms and continue to meet the formal criteria for a 
diagnosis.  Recurrent and intrusive thoughts and memories of 
combat occurred every day throughout the day.  The veteran 
also described distressing nightmares that occurred 2-3 times 
a week.  The veteran indicated this was increased in 
frequency form the past and the veteran also noted the 
nightmares were worse and bothered him more.  He described 
significant psychological and physiological reactivity on 
exposure to cues that resulted in severe reactions of 
nervousness for hours.  This nervousness interfered with 
functioning, particularly at work.  The veteran also 
demonstrated avoidant behavior, including avoiding objects, 
loud noise, crowds and general avoidance of people and 
situations.  There were more feelings of detachment and 
numbing and a restricted range of affect.  There was 
increased arousal, sleep disturbance, hypervigilance, a 
highly exaggerated startle response, difficulty with 
concentration and short-term memory.  The examiner noted 
there had been no significant remissions and all symptoms 
appeared to have worsened in frequency and severity compared 
to the evaluation in 2006.  

In sum, the examiner opined the veteran had symptoms 
indicating he met the full criteria for PTSD and showed 
significant worsening in symptoms over the past two years, 
particularly in the case of nightmares.  The veteran 
continued to drink alcohol but findings were negative for 
other substance abuse.  While it was difficult to fully 
separate contribution of regular nightly alcohol to the mood 
disturbance the examiner opined that it was as likely as not 
that in additional to evidencing diagnosed primary PTSD, the 
veteran's depressive symptoms as well as substance abuse, may 
be secondary to the PTSD.  

The veteran completed several tests during the examination 
which also demonstrated severe impact on functioning.  The 
Beck Depression Inventory reflected severe ongoing depressive 
symptomatology during the past two weeks with the greatest 
severity in loss of pleasure, feeling of punishment, 
indecisiveness and worthlessness.  The veteran's score on the 
Beck Anxiety Inventory reflected severe ongoing anxiety-
related symptoms with the greatest severity in feeling 
terrified, feeling nervous, feeling unsteady, experiences of 
trembling hands, shakiness, subjective feelings of being 
scared, sweating, and abdominal discomfort. The examiner 
noted that exploration of functioning in other areas showed 
limitation in activities outside of work.  The veteran 
indicated he did not physically fight with his wife but 
explained they argued on a daily basis and were generally 
emotionally distant from each other.  He described decreased 
interest in other activities to the point he does little 
other than work and sleep.  Therefore the examiner concluded 
the veteran's PTSD showed significant negative impacts at 
work and in social and familiar functioning.  The GAF was 43, 
noting severe impairment in social, occupational and family 
functioning.  Overall, the veteran reflecting findings 
demonstrative of significant impairment in work, family and 
social functioning and showed clear evidence of reduced 
reliability, productivity, efficiency and effectiveness, 
particularly in work and severely limited social and family 
roles as a result of PTSD.  

The veteran also submitted several lay statements in support 
of his claim.  L.C., the veteran's spouse, described him as 
pursing her at first, then running away.  She indicated that 
he would occasionally stop bathing and reported he did not 
sleep much.  She further noted that when he slept his body 
shook and jerked and he had thrown her arm off him in his 
sleep.  He also sweat during his sleep.  The veteran's spouse 
indicated her children and mother were concerned for her 
safety and were afraid the veteran may lose it and hurt her.  
She explained that loud noises, such as from hunting, made 
the veteran cringe.  She reported that sometimes he shut 
himself into a room or would stare blankly for hours.  She 
related he was unable to do some tasks such as bills.  She 
wrote that the veteran used to and occasionally still looked 
for fights and explained that one time the veteran got in a 
terrible fight with her son and she thought the veteran would 
have killed her son if others did not intervene.  

The veteran also submitted statements from his coworkers.  A 
statement from K.G. described the veteran as forgetful and 
careless.  He noted the veteran had an exaggerated startle 
response when exposed to loud noises.  He indicated he feared 
for the veteran's safety at work as he shook when he tried to 
do tasks and startled easily.  He explained this injured him 
in the past as the veteran fell when he tried t replace a 
light bulb.  Another coworker, D.H.L., explained the 
veteran's hands always shook and described the veteran as 
forgetful.  He indicated the veteran was not able to get 
along with many people.  He explained he tried to get the 
veteran to talk about Vietnam and the veteran responded he 
did not want to talk about it.  Mr. L. also noted times when 
he saw the veteran stare off in to space.  The coworker 
indicated the veteran had bottled up problems and explained 
he was afraid the veteran may go off and hurt himself or 
someone else.  He also described the veteran jumping when 
hearing loud noise or when someone was found walking up 
behind him.  

After a thorough analysis of the record, the Board finds the 
evidence of record approximates the criteria for an increased 
evaluation of 70 percent.  In this regard, there is no 
indication that the veteran's PTSD has manifested with 
obsessional rituals, intermittently illogical obscure or 
irrelevant speech, spatial disorientation or a neglect of 
personal appearance and hygiene.  In fact, all mental health 
records described the veteran as oriented in all spheres and 
indicated his speech was grossly normal.  While a June 2006 
VA examination noted speech was mildly pressured the examiner 
still described the veteran's speech was relevant and 
coherent.  There was no evidence of spatial disorientation or 
obsessional rituals in any of the records.  Additionally, 
although the veteran's spouse described some neglect of 
personal appearance, all treatment records and VA 
examinations described the veteran as adequately groomed and 
dressed.

The evidence above, however, clearly demonstrated other 
symptoms which are contemplated by the higher 70 percent 
evaluation.  For example, there was evidence of violent 
behavior towards his wives and toward his stepson.  While the 
veteran denied active suicidal ideation, the July 2008 VA 
examination reflected the veteran "wished he were dead."  
During treatment records and examinations the veteran 
demonstrated paranoia and appeared anxious and guarded.  
Similarly, the March 2008 VA outpatient treatment record 
noted the veteran saw Vietnamese in the trees.  Furthermore, 
the record reflects an inability to maintain effective 
relationships.  Significantly, the veteran has been married 
three times and the current wife described continued 
difficulties and indicated her family and children were 
frightened the veteran may harm her.  VA outpatient treatment 
records and examinations reflected the veteran had few 
friends and did not socialize with anyone outside of work.  
Statements from the veteran's coworkers described unusual 
behavior and described the veteran as someone who was 
difficult to get along with.  The veteran has also described 
persistent nightmares, sleep problems, flashbacks, intrusive 
thoughts and increased startle response.  Most significantly, 
the July 2008 examination concluded the veteran had symptoms 
of depression and anxiety that resulted in severe impairment 
in social and occupational functioning.  Furthermore, the 
veteran's GAF scores have consistently been in the range of 
41-50, denoting serious symptoms and serious impairment of 
social and occupational functioning. Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); (Observing that GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness" under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition.); see Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  In sum, because there is significant evidence 
in support of a higher rating evaluation, the benefit of the 
doubt will be given to the veteran and an increased 
evaluation of 70 percent will be assigned.  The Board notes, 
however, that the record otherwise fails to show the veteran 
has manifested with symptoms meeting the criteria for a 100 
percent rating.  The overall picture is more akin to the kind 
of symptoms contemplated by the criteria for the 70 percent 
rating.  Specifically, the veteran's PTSD is not 
characterized by gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Accordingly, with application of the benefit-of-the-doubt 
doctrine, the Board finds that the veteran's PTSD warrants a 
70 percent evaluation.  Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).


ORDER

Entitlement to a 70 percent disability rating for service-
connected PTSD is granted, subject to the laws and 
regulations governing monetary awards.


REMAND

A review of the evidence illustrates that further development 
is necessary. Specifically, the Board is of the opinion that 
another VA examination is necessary.

Significantly, the left ankle injury stemmed from a 
penetrating stake wound during service.  While the RO 
indicated the claim was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5312, there is no indication the veteran was 
afforded a complete muscle examination.  While the veteran 
was provided VA examinations for the residuals of a left 
ankle injury in June 2006 and July 2008, these examinations 
were incomplete as there was no examination of the 
appropriate muscle group or evaluation of the cardinal signs 
and symptoms of muscle disability.  The state of the record 
is uncertain as to the severity of the veteran's residuals of 
a penetrating injury to the left ankle, muscle group XII, and 
an updated VA examination ("VAE") is therefore needed in 
order to make an informed decision regarding the veteran's 
current level of functional impairment and adequately 
evaluate his current level of disability. See 38 C.F.R. § 4.2 
(If the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should afford the veteran a 
comprehensive medical examination to 
determine the severity of the residuals of 
a penetrating wound to the left ankle, 
muscle group XII, to be conducted by a 
qualified VA examiner.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and the examiner is requested 
to report complaints and clinical findings 
in detail.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the requested examination.

The examiner should describe the residuals 
of the wound to the left ankle including 
any scarring and any joint, muscle or 
neurologic impairment due to that 
disability.  Based on a review of the 
claims file and the examination findings, 
the examiner should specifically identify 
each specific muscle injured by the 
penetrating wound of the left ankle and 
comment upon the nature, extent, and 
current degree of impairment manifested by 
such muscle damage (e.g., limitation of 
motion, muscle pain, weakness or fatigue, 
etc.).  In particular, the examiner should 
identify the particular muscles involved 
and comment as to whether the disability 
associated with each of the affected 
muscles would be considered slight, 
moderate, moderately severe, or severe. In 
this regard, he/she should comment 
concerning the presence or absence of the 
cardinal signs and symptoms of muscle 
disability, including loss of power, 
weakness, lowered threshold of fatigue, 
pain, impairment of coordination, and 
uncertainty of movement.

Further, the examiner should identify the 
etiology of any orthopedic, neurological 
or other manifestations, as well as the 
degree of injury involved and any 
functional impairment that results.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

2.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


